DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    582
    657
    media_image1.png
    Greyscale

Restriction Requirement
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a PASSIVE DEVICE FOR CONTROLLING RAINWATER RUNOFF classified in B01D 29/88.
II. Claim 13, drawn to a METHOD FOR PASSIVELY CONTROLLING RAIN WATER RUNOFF, classified in C02F 1/001.
Election of Species Requirement
Species
Corresponding Drawing Figures
1
7
2
8
3
9
4
10


Applicant’s Election
Applicant’s election without traverse is acknowledged:

    PNG
    media_image2.png
    253
    776
    media_image2.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet for directing the rainwater runoff,” “first outlet” and “second outlet” all of claim one, the “first inlet” of claims 2 and 3, all, as related to species 1-4, must be shown or the feature(s) canceled from the claim(s).  The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference characters appear to have been used to designate the same part in different figures (e.g., Species 1-4). No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities: there do not appear to be any reference numerals associated with the claimed “an inlet for directing the rainwater runoff,” (with respect to species 1-4); “first outlet” and “second outlet” which appear in Applicant’s originally filed specification on the order of thirty times and are claimed. Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the recitation, “an inlet for directing the rainwater runoff,” as recited in claim one, it is unclear how, and to where “the rainwater runoff” is directed. An “inlet,” by definition is something that permits entry or ingress, and does not ordinarily “direct.” Does Applicant intend an “inlet conduit”? Moreover, it is unclear how the “inlet for directing the rainwater runoff,” structurally interrelates with the claimed “mechanism.”
With respect to the “first inlet” introduced in dependent claims 2 and 3, an “inlet” is previously introduced in claim one. Clearly, the “first inlet” of dependent claims 2 and 3 is not the “first” inlet recited in the combination of claim limitations. This introduces a source of confusion and ambiguity into the combination of claim limitations. The use of the recitation “first” to identify an “inlet” when one has been previously introduced, is considered misdescriptive and misleading.
It is unclear what is intended by the recitation, “a mechanism for directing a predetermined initial amount of the rain water runoff to a first outlet and passively directing a subsequent amount of the rain water runoff to a second outlet.” Applicant, in the arguments of July 5, 2021, has asserted, “Applicant submits that claim 1 is intended to be generic to all of the disclosed embodiments, including that of elected claim 7. In this regard, the "first outlet" is, e.g., is the outlet position of the tubing member 212 illustrated by solid line while the "second outlet" is, e.g., is the outlet position of the tubing member 212 illustrated by broken line.” While Applicant has elected the species depicted in Figure 7, the non-elected species depicted in Figures 8-10 clearly operate on vastly different principles. Yet, Applicant avers “claim 1 is intended to be generic to all of the disclosed embodiments.” The absence of clear identification of any of the components recited, minimally in claim one, in the drawings and the vastly different operating principles, makes discerning what minimally constitutes the claimed mechanism, incomprehensible. This language, when viewed in light of the disclosure, fails to clearly place potential infringers on NOTICE as to what constitutes infringements. Instead, it leaves potential infringers guessing as to what minimal structure is intended that would “be generic to all of the disclosed embodiments,” and constitute infringement. Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. The primary purpose of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. The absence of clear identification of the claimed subject matter in the drawings (e.g., “an inlet for directing the rainwater runoff,” “first outlet” and “second outlet”) only serves to exacerbate the ambiguity associated with the language.  The recitation, “a mechanism for directing a predetermined initial amount of the rain water runoff to a first outlet and passively directing a subsequent amount of the rain water runoff to a second outlet” does not provide clear notice to the public of the boundaries of the claimed inventive subject matter.
In claim 1, the recitations a “first outlet” and a “second outlet” are considered misleading and misdescriptive, as they relate to the elected species, which has what can only be construed as a “single outlet.” Applicant confusingly conflates structure with positionable location.
In claim 5, the recitation “a second container” lacks clear positive antecedent ordinal basis, as no “first container” is recited in the combination of limitations embraced by claim 5.
In claim 6, it is unclear how the language of the claim further limits claim one from which it depends with respect to the claimed “first” and “second” outlet.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim one positively specifies a “first outlet” and a “second outlet” while dependent claim 6 specifies, “wherein the mechanism comprises: the first outlet and the second outlet comprising a common conduit that is movable between the first outlet and the second outlet.”  The language of claim 6 impermissibly eliminates an “outlet” while claim one specifies two outlets, claim 6 specifies one. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 and 5 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by HAPGOOD (US 2,009,400). HAPGOOD discloses inlet f, and, a mechanism as claimed (see, for example, the mechanism comprising B, n,m,I, V, A, j, K). With respect to the “first container” of claim 2, see “a” and the “second container” of claim 5, see “a’ ”.



    PNG
    media_image3.png
    608
    414
    media_image3.png
    Greyscale

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAPGOOD (US 2,009,400) as applied to claim 1,2 and 5 above, and further in view of MALSBARY (US 1,950,682).
Claim 6  differs from HAPGOOD as applied above by specifying “a common conduit that is movable between the first outlet and the second outlet” and “linkage.” MALSBARY discloses an alternative “mechanism” employing a “common conduit” 4 and “linkage” 12. It is submitted that it would have been obvious to one of ordinary skill in the art to modify the apparatus of HAPGOOD to employ the filling mechanism disclosed by MALSBARY, in order to, for example, simplify manufacture.

    PNG
    media_image4.png
    621
    438
    media_image4.png
    Greyscale

s 1-5 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by BLAKE (US 441,739). See “an inlet for directing the rainwater runoff,” “I,” “first outlet” lower end of stopcock “r,” “valve” is the stopcock “r,” and “second outlet” – is the unlabeled bottom portion of inlet “I” that feeds into “S,” “filtering system” “i,” “first container” “T” with the cistern being the “second container.”

    PNG
    media_image5.png
    650
    453
    media_image5.png
    Greyscale

s 1,2 and 4-6 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by VAN BENTHUYSEN (US 549,836). With respect to claim one, see inlet “10,” claim 6, see “common conduit” “12,” linkage “16,” claim 2, see “first container” “A,” claim 4, see valve “17,” and claim 5, see “second container” “B.”


    PNG
    media_image6.png
    410
    649
    media_image6.png
    Greyscale


Claim Interpretation
The claim language in this application is not seen to invoke 35 U.S.C. § 112(f), and has been given its broadest reasonable interpretation as is appropriate during examination.
Allowable Subject Matter
The indicated allowability of the claim-set made of record on April 28, 2021 is WITHDRAWN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776